


Exhibit 10.1
FIRST AMENDMENT AND CONSENT TO CREDIT AGREEMENT
This First Amendment and Consent to Credit Agreement (this “Amendment”), is
entered into as of April 19, 2011 (the “First Amendment Effective Date”), by and
among SunPower Corporation, a Delaware corporation (the “Borrower”), SunPower
Corporation, Systems, a Delaware corporation (“SCS”), SunPower North America,
LLC, a Delaware limited liability company (together with SCS, each a
“Guarantor,” and collectively, the “Guarantors”; the Borrower and the Guarantors
being referred to herein, individually, as a “Loan Party” and collectively, as
the “Loan Parties”), Union Bank, N.A., as administrative agent for the Lenders
(as defined below) (in such capacity, the “Agent”), and the several financial
institutions from time to time party to the Credit Agreement (as defined below)
as lenders (the “Lenders”).
BACKGROUND
A.    The Loan Parties, the Agent and the Lenders are parties to that certain
Credit Agreement, dated as of October 29, 2010 (as amended, modified,
supplemented, extended or restated from time to time, the “Credit Agreement”),
pursuant to which the Lenders have provided a revolving credit facility to the
Borrower. Each capitalized term used herein, that is not defined herein, shall
have the meaning ascribed thereto in the Credit Agreement.
B.    To induce the Lenders to extend credit to the Borrower, each Guarantor has
unconditionally guaranteed the payment and performance of all of the Borrower's
obligations to the Agent and the Lenders (the provisions of Article IV of the
Credit Agreement and each other provision thereof applicable to the Guarantors,
as amended, modified, supplemented, extended or restated, being referred to
herein as, the “Guaranty”).
C.    The Borrower has notified the Agent and the Lenders that: (i) it desires
to sell to a non-affiliated third party one hundred percent (100%) of the Equity
Interests in WJE held, directly or indirectly, by the Borrower in one or more
open market transactions for fair value (the “WJE Stock Sale”), (ii) prior to or
concurrent with the execution of this Amendment, the Borrower will repay, in
full, all outstanding Loans, and (iii) it desires to cease borrowing under the
Credit Agreement for an indefinite period of time, but otherwise have the Credit
Agreement remain in full force and effect.
D.    The Borrower is prohibited from entering into and effecting the WJE Stock
Sale pursuant to the Credit Agreement and the other Loan Documents. The Borrower
has, therefore, requested that the Lenders consent to the WJE Stock Sale and the
release of the Agent's and the Lenders' respective Liens on the WJE Stock as in
effect immediately prior to the First Amendment Effective Date, thereby reducing
the Borrowing Base under the Credit Agreement to Zero Dollars ($0.00). Although
the Lenders are under no obligation to do so, the Lenders are willing to grant
such consent and amend the Credit Agreement in accordance with the terms, and
subject to the conditions, set forth herein.
AGREEMENT
The parties to this Amendment, intending to be legally bound, hereby agree as
follows:
1.Incorporation of Recitals. Each of the above recitals is incorporated herein
as true and correct and is relied upon by the Agent and each Lender in agreeing
to the terms of this Amendment.


2.Consent and Release of WJE Stock. Subject to and on the terms and conditions
set forth herein, (a) the Agent and the Lenders hereby consent to the WJE Stock
Sale, as required under the Credit





--------------------------------------------------------------------------------




Agreement, and hereby agree to release their respective security interests in
the Borrower's interest in the WJE Stock, and (b) the Korean Share Pledge is
hereby terminated; provided, however, those provisions of that agreement that
are specified as surviving that respective agreement's termination, including
without limitation, the Borrower's indemnity obligations shall continue in full
force and effect in accordance with the terms thereof. The Agent and the Lenders
hereby authorize the Borrower to file a UCC-3 amendment to the original
financing statement identifying the Borrower, as debtor, and the Agent, as
secured party, filed as filing number 2010 3798109 in the Office of the
Secretary of State of the State of Delaware, which amendment restates the
collateral description as Exhibit A to this Amendment. The foregoing consent and
agreement to release is further subject to the following limitations and is
granted on the conditions that, and only so long as (A) no Event of Default
shall have occurred and be continuing at the time of or resulting from the
consummation of WJE Stock Sale, or any of the transactions contemplated thereby
(collectively, the “WJE Stock Sale Transaction”), (B) the WJE Stock Sale
Transaction is consummated in accordance with all applicable Laws, and (C) as of
the effective date of the WJE Stock Sale Transaction, and each subsequent
transaction undertaken in connection therewith, and after giving effect to each
such transaction, the Borrower is in compliance on an actual and pro forma
basis, with each of the financial covenants in the Credit Agreement.
 
3.No Further Loans. The Borrower acknowledges and agrees that, notwithstanding
anything to the contrary in the Credit Agreement or any other Loan Document: (a)
as of the First Amendment Effective Date, the Borrowing Base is, and shall
thereafter remain at, Zero Dollars ($0.00), subject to the Agent's and the
Lenders' written agreement, which shall be a matter of their sole and absolute
discretion, to increase or amend the Borrowing Base; and (b) the Credit
Agreement shall otherwise continue in full force and effect, and the Borrower
shall continue to pay and perform timely its obligations thereunder, including
without limitation, its obligation to pay the commitment fee required pursuant
to Section 2.07(a) of the Credit Agreement (calculated with respect to the full
amount of the Aggregate Revolving Commitments). The Borrower further
acknowledges and agrees that as a result of the Borrowing Base being reduced to
Zero Dollars ($0.00), the Borrower may not request or receive additional Loans
following the First Amendment Effective Date. Neither the Agent nor any Lender
shall be under any obligation to accept or receive any form of replacement
Collateral for the Obligations or to amend, modify or supplement the Credit
Agreement in any way whatsoever, even if doing so would create borrowing
availability under the Credit Agreement.


4.Amendments to Credit Agreement.


a.Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Borrowing Base” to read as follows:


“Borrowing Base” means, as of any time of determination, an amount equal to Zero
Dollars ($0.00).
b.Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clause (j) of the definition of “Permitted Investments” to read as
follows:


(j)    advances to, or investments in, a Subsidiary or in Philippine Electric
Corp. by the Borrower or any Subsidiary in the ordinary course of business as
conducted from time to time;
c.Section 1.01 of the Credit Agreement is hereby amended by deleting the defined
terms “WJE Material Adverse Change”, “WJE Prepayment Event”, “WJE Stock Closing
Price” and “WJE Stock Value”.

2


--------------------------------------------------------------------------------




d.Section 1.04 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


1.04    Exchange Rates. Without limiting the Loan Parties' obligations under
Article VII, the Administrative Agent shall from time to time calculate and
determine the Exchange Rate as of any given date with respect to each Alternate
Currency. Such calculations and determinations shall be binding on the Loan
Parties absent manifest error.
e.Section 2.03(b)(ii) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


(ii)    [Deleted].
f.Section 2.04(b)(vii) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


(vii)    no event, circumstance or condition shall exist which reasonably could
be expected to have a Material Adverse Effect;
g.Section 5.02(c) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


(c)    At the time any disbursement is to be made and immediately thereafter,
there shall have been no event or circumstance that has had a Material Adverse
Effect, as determined by the Administrative Agent in the exercise of its
reasonable business judgment.
h.Section 6.20(b) and Section 6.20(c) of the Credit Agreement are hereby amended
and restated in their entirety to read as follows:


(b)    [Deleted].
(c)    [Deleted].


i.Section 6.23 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


6.23    [Deleted].
j.Section 7.02(b) of the Credit Agreement is hereby amended by deleting the
words “no WJE Prepayment Event has occurred,”.


k.Section 7.03(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


(a)    [Deleted].



3


--------------------------------------------------------------------------------




l.Section 7.03(d)(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


(i)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;
m.Section 7.12 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


7.12    [Deleted].
n.Section 8.05(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
(b)    [Deleted].
5.Amendments to Security Agreement.


a.Section 1(b) of the Security Agreement is hereby amended by deleting the
defined term “Korean Share Pledge”.


b.Section 2(a) of the Security Agreement is hereby amended by deleting the words
“and also including the right to demand the return, delivery or transfer of
share certificates for any of the Pledged Collateral from the Korean Securities
Depository (the “KSD”)” in clause (ii) of that section.


c.Section 3(b) of the Security Agreement is hereby amended by deleting the words
“Liens created under the Korean Share Pledge,”.


d.Section 4(g) of the Security Agreement is hereby amended by deleting the words
“and Liens created under the Korean Share Pledge”.


e.Section 4(h) of the Security Agreement is hereby amended by deleting the words
“, other than that certain Shareholders Agreement, dated as of May 17, 2010 by
and between Grantor and WOONGJIN HOLDINGS CO. LTD., in the form delivered to the
Administrative Agent prior to the date hereof”.


f.Section 7 of the Security Agreement is hereby amended by amending and
restating the sixth sentence of that section to read as follows: “The Lien
granted hereunder and the rights and remedies of the Administrative Agent with
respect to the Liens granted hereunder are granted in conjunction with, and are
in addition and supplemental to, and in no way limit or should be construed to
limit, those set forth in the other Loan Documents or those which are now or
hereafter available to the Administrative Agent or any Lender as a matter of law
or equity.”


g.Section 17 of the Security Agreement is hereby amended by deleting the words
“, including the Korean Share Pledge,”.


h.Schedules 1, 2, 3 and 4 to the Security Agreement are hereby amended and
restated in their entirety, and replaced with Schedules 1, 2, 3 and 4 attached
to this Amendment..


6.Representations and Warranties. The Borrower and each Guarantor hereby
represents and warrants, as of the date of this Amendment, for the benefit of
the Agent and each Lender, that:

4


--------------------------------------------------------------------------------




a.
the representations and warranties of each Loan Party set forth in the Credit
Agreement or any other Loan Document were true and correct when made and remain
true, correct and complete in all material respects as of the date hereof
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they are true, correct and complete in all material
respects as of such earlier date); provided that the foregoing materiality
qualifications shall not apply to any representations or warranties that are
qualified by materiality in the text thereof;



b.
the Loan Parties have the authority to execute this Amendment and the execution,
delivery, and performance by the Loan Parties of this Amendment and the other
documents, instruments and agreements delivered or to be delivered in connection
herewith (i) are within the corporate or limited liability company powers of
each Loan Party and have been duly authorized by all necessary corporate or
limited liability company action on the part of each Loan Party, (ii) do not
require any governmental or third party consents, except those which have been
duly obtained and are in full force and effect, (iii) do not and will not
conflict with any requirement of Law, any Loan Party's operating agreement,
certificate or articles of incorporation, bylaws, partnership agreement, minutes
or resolutions, (iv) after giving effect to this Amendment, do not result in any
breach of or constitute a default under any agreement or instrument to which any
Loan Party or any of their respective Subsidiaries is a party or by which they
or any of their respective properties are bound, and (v) do not result in or
require the creation or imposition of any mortgage, deed of trust, pledge, lien,
security interest or other charge or encumbrance of any nature upon any of the
assets or properties of any Loan Party;



c.
this Amendment and the other instruments and agreements delivered or to be
delivered by any Loan Party in connection herewith have been duly executed and
delivered by each Loan Party and constitute the legal, valid, and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with their respective terms, except to the extent that (i) enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws of general application affecting the rights and remedies of
creditors, (ii) enforcement may be subject to general principles of equity, and
(iii) the availability of the remedies of specific performance and injunctive
relief may be subject to the discretion of the court before which any
proceedings for such remedies may be brought;

d.
no event has occurred or failed to occur that is, or, with notice or lapse of
time or both would constitute, a Default, an Event of Default, or a breach or
failure of any condition under any Loan Document; and



e.
after giving effect to this Amendment, no Loan Party has any offset, defense,
counterclaim, dispute or disagreement of any kind or nature whatsoever with
respect to their respective liabilities, obligations and indebtedness arising
under or in connection with any Loan Documents.



7.Conditions Precedent. The Borrower and each Guarantor understand and agree
that this Amendment shall not be effective and the consent provided by the
Required Lenders hereunder shall have no force or effect until each of the
following conditions precedent has been satisfied, or waived in writing by the
Agent (in the Agent's sole discretion):

5


--------------------------------------------------------------------------------




a.
Borrower, each Guarantor and the Required Lenders shall have executed and
delivered to the Agent, this Amendment;



b.
the Loans shall have been fully repaid together with any amounts owing due to
prepayment of LIBOR Rate Loans prior to the expiration of the applicable
Interest Period for such Loans, such that the Total Revolving Outstandings are
reduced to Zero Dollars ($0.00);



c.
The Loan Parties shall have received all other consents and waivers required
pursuant to the terms of any documents or agreements relating to Indebtedness of
the Loan Parties, including all consents required under the DB Facility;



d.
The representations and warranties of Borrower and each Guarantor under the
Credit Agreement, the other Loan Documents and this Amendment, as applicable,
shall be true and correct in all material respects as of the date hereof (except
to the extent such representations and warranties expressly refer to an earlier
date, in which case they are true, correct and complete in all material respects
as of such earlier date); provided that the foregoing materiality qualifications
shall not apply to any representations or warranties that are qualified by
materiality in the text thereof;



e.
The Agent shall have received for the account of the Lenders, in immediately
available funds, a fee in the amount of $5,000 which fee shall be non-refundable
and fully earned upon receipt; and



f.
The Agent shall have received in immediately available funds, all out-of-pocket
costs and expenses (including reasonable attorneys' fees and costs) incurred by
the Agent in connection with this Amendment and the transactions contemplated
hereby and invoiced to the Borrower prior to the date on which this Amendment is
otherwise to become effective; provided that the failure to invoice any such
amounts to the Borrower prior to such date shall not preclude the Agent from
seeking reimbursement of such amounts, or excuse the Borrower from paying or
reimbursing such amounts, following the effective date of this Amendment.



8.Confirmation of Guaranty. Each Guarantor ratifies and reaffirms its
obligations under the Guaranty and each and every term, condition, and provision
of the Guaranty. Each Guarantor further represents and warrants that it has no
defenses or claims against the Agent or any Lender that would or might affect
the enforceability of the Guaranty and that the Guaranty remains in full force
and effect.


9.Ratification and Confirmation of Loan Documents. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
alter, modify, amend, or in any way affect any of the terms, conditions,
obligations, covenants, or agreements contained in the Credit Agreement or any
other Loan Document, and shall not shall not operate as a waiver of any right,
power, or remedy of the Agent or any Lender under the Credit Agreement or any
other Loan Document. Except as expressly set forth herein, the Credit Agreement,
all promissory notes, guaranties, security agreements, and all other
instruments, documents and agreements entered into in connection with the Credit
Agreement and each other Loan Document shall be and remain in full force and
effect in accordance with their respective terms and hereby are ratified and
confirmed by the Borrower and each other Loan Party in all respects.
  
10.Limited Consent; No Waivers. This Amendment: (a) in no way shall be deemed to
be a consent or an agreement on the part of the Agent or any Lender to waive any
covenant, liability or

6


--------------------------------------------------------------------------------




obligation of the Borrower, any Guarantor or any third party or to waive any
right, power, or remedy of the Agent or any Lender; (b) in no way shall be
deemed to imply a willingness on the part of the Agent or any Lender to agree to
any similar or other future consents, amendments or modifications to any of the
terms and conditions of the Credit Agreement or the other Loan Documents; (c)
shall not in any way, prejudice, limit, impair or otherwise affect any rights or
remedies of the Agent or any Lender under the Credit Agreement or any of the
other Loan Documents, including, without limitation, the Agent's or any Lender's
right to demand strict performance of the Borrower's and each Guarantor's
liabilities and Obligations at all times before and after the date of this
Amendment; (d) in no way shall obligate the Agent or any Lender to make any
future waivers, consents or modifications to the Credit Agreement or any other
Loan Document; and (e) is not a continuing waiver with respect to any failure to
perform any Obligation. Each Loan Party acknowledges and agrees that: (i) the
Credit Agreement has not been amended or modified in any way by this Amendment,
except as expressly set forth herein, (ii) neither the Agent nor any Lender
waives any failure by any Loan Party to perform its Obligations under the Loan
Documents, (iii) neither the Agent nor any Lender waives compliance with any
obligations or undertakings under the Credit Agreement other than with respect
to the WJE Stock Sale as expressly described herein, and (iv) the Agent and each
Lender is relying upon each Loan Party's representations, warranties and
agreements, as set forth herein and in the Loan Documents in providing this
Amendment. Nothing in this Amendment shall constitute a satisfaction of the
Borrower's or any Guarantor's Obligations.


11.Release. The Borrower and each Guarantor hereby, for itself, its successors,
heirs, executors, administrators and assigns (each a “Releasing Party” and
collectively, the “Releasing Parties”), releases, acquits and forever discharges
the Agent and the Lenders, their respective directors, officers, employees,
agents, attorneys, affiliates, successors, administrators and assigns (“Released
Parties”) of and from any and all claims, actions, causes of action, demands,
rights, damages, costs, loss of service, expenses and compensation whatsoever
which any Releasing Party might have because of anything done, omitted to be
done, or allowed to be done by any of the Released Parties and in any way
connected with this Amendment or the other Loan Documents as of the date of
execution of this Amendment, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
including, without limitation, any specific claim raised by any Releasing Party,
any settlement negotiations and any damages and the consequences thereof
resulting or to result from the events described, referred to or inferred
hereinabove (“Released Matters”). Releasing Parties each further agree never to
commence, aid or participate in (except to the extent required by order or legal
process issued by a court or governmental agency of competent jurisdiction) any
legal action or other proceeding based in whole or in part upon the foregoing.
In furtherance of this general release, Releasing Parties each acknowledges and
waives the benefits of California Civil Code Section 1542 (and all similar
ordinances and statutory, regulatory, or judicially created laws or rules of any
other jurisdiction), which provides:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Each Releasing Party agrees that this waiver and release is an essential and
material term of this Amendment and that the agreements in this paragraph are
intended to be in full satisfaction of any alleged injuries or damages in
connection with the Released Matters. Each Releasing Party represents and
warrants that it has not purported to convey, transfer or assign any right,
title or interest in any Released Matter to any other person or entity and that
the foregoing constitutes a full and complete release of the Released Matters.
Each Releasing Party also understands that this release shall apply to all
unknown or unanticipated results of the transactions and occurrences described
above, as well as those known and anticipated. Each Releasing Party has
consulted with legal counsel prior to signing this release, or had an

7


--------------------------------------------------------------------------------




opportunity to obtain such counsel and knowingly chose not to do so, and
executes such release voluntarily, with the intention of fully and finally
extinguishing all Released Matters.
12.Miscellaneous. The Borrower and each Guarantor acknowledge and agree that the
representations and warranties set forth herein are material inducements to the
Agent and the Lenders to deliver this Amendment. This Amendment shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto, and
their respective permitted successors and assigns. This Amendment and the Credit
Agreement shall be read together as one document. No course of dealing on the
part of the Agent, the Lenders or any of their respective officers, nor any
failure or delay in the exercise of any right by the Agent or the Lenders, shall
operate as a waiver thereof, and any single or partial exercise of any such
right shall not preclude any later exercise of any such right. The failure at
any time to require strict performance by the Borrower or any Guarantor of any
provision of the Loan Documents shall not affect any right of the Agent or the
Lenders thereafter to demand strict compliance and performance. Any suspension
or waiver of a right must be in writing signed by an officer of the Agent, and
or the Lenders, as applicable. No other person or entity, other than the Agent
and the Lenders, shall be entitled to claim any right or benefit hereunder,
including, without limitation, the status of a third party beneficiary
hereunder. This Amendment shall be governed by and construed in accordance with
the laws of the State of California without reference to conflicts of law rules.
If any provision of this Amendment or any of the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed therefrom, and the remaining
parts shall remain in full force as though the invalid, illegal or unenforceable
portion had never been a part thereof. This Amendment may be executed in any
number of counterparts, including by electronic or facsimile transmission, each
of which when so delivered shall be deemed an original, but all such
counterparts taken together shall constitute but one and the same instrument.


[Remainder of page intentionally left blank]













8


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Guarantors, the Agent and the Required
Lenders have caused this Amendment to be executed as of the date first written
above.


The “Borrower”


SUNPOWER CORPORATION






By:/s/ Dennis Arriola
Name: Dennis Arriola
Title: EVP & Chief Financial Officer






The “Guarantors”


SUNPOWER CORPORATION, SYSTEMS






By:/s/ Dennis Arriola
Name: Dennis Arriola
Title: SVP & Chief Financial Officer






SUNPOWER NORTH AMERICA LLC
By: SunPower Corporation, its sole member






By:/s/ Dennis Arriola
Name: Dennis Arriola
Title: Chief Financial Officer
 



























[Signature Page to First Amendment and Consent to Credit Agreement]











--------------------------------------------------------------------------------




The “Agent”


UNION BANK, N.A., as Administrative Agent






By:/s/ James B. Goudy
Name: James B. Goudy
Title: Vice President


The “Lenders”


UNION BANK, N.A., as a lender






By: /s/ James B. Goudy
Name: James B. Goudy
Title: Vice President





























































[Signature Page to First Amendment and Consent to Credit Agreement]









--------------------------------------------------------------------------------






The “Lenders”


HSBC BANK USA, NATIONAL ASSOCIATION, as a lender






By:/s/ Jason A. Huck
Name: Jason A. Huck
Title: VP Global Relationship Manager
             HSBC Bank USA















































































[Signature Page to First Amendment and Consent to Credit Agreement]



--------------------------------------------------------------------------------




DEBTOR:     SUNPOWER CORPORATION


SECURED PARTY:    UNION BANK, N.A., AS AGENT


EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT TO FINANCING STATEMENT
All of the right, title and interest of SUNPOWER CORPORATION, a Delaware
corporation (herein referred to as “Debtor”), in, to and under the following
property, in each case, whether tangible or intangible, presently existing or
owned or subsequently acquired, created or coming into existence and wherever
located (collectively, the “Pledged Collateral”):
(a)    the Pledged Shares and the Additional Collateral and any certificates and
instruments now or hereafter representing the Pledged Shares and the Additional
Collateral;
(b)     all rights, remedies, interests, benefits and claims with respect to the
Pledged Shares and Additional Collateral, including under any and all related
agreements, instruments and other documents; and
(c)     all books, records and other documentation of the Debtor related to the
Pledged Shares and Additional Collateral.
As used herein, the following terms have the meanings given below:


“Additional Collateral” means any and all (i) additional capital stock or other
equity securities or Equity Interests issued by, or interests in, the Companies,
whether certificated or uncertificated, (ii) warrants, options or other rights
entitling the Debtor to acquire any interest in capital stock or other equity
securities of or other Equity Interests in the Companies, (iii) securities,
property, interest, dividends and other payments and distributions issued or
issuable as an addition to, in redemption of, in renewal or exchange for, in
substitution or upon conversion of, or otherwise on account of, the Pledged
Shares or such additional capital stock or other Equity Interests or other
interests in the Companies, including, but not limited to, those arising from a
stock dividend, stock split, reclassification, reorganization, merger,
consolidation, sale of assets or other exchange of securities or any dividends
or other distributions of any kind upon or with respect to the Pledged Shares or
any other Pledged Collateral, and (iv) cash and non-cash proceeds, substitutions
and products of the Pledged Shares or any other Pledged Collateral, and all
supporting obligations, of any or all of the foregoing, in each case from time
to time received or receivable by, or otherwise paid or distributed to or
acquired by, the Debtor.


“Companies” means those Persons listed on Schedule 2 to that certain Pledge
Agreement, dated as of October 29, 2010 by and between the Debtor and Union
Bank, N.A., as agent (as the same may be amended, modified, supplemented,
extended or restated from time to time).


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein),

--------------------------------------------------------------------------------




whether voting or nonvoting, and whether or not such shares, warrants, options,
rights or other interests are outstanding on any date of determination.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.


“Pledged Shares” means all of the issued and outstanding Equity Interests of the
Companies, whether certificated or uncertificated, now existing or hereafter
arising.









--------------------------------------------------------------------------------






SCHEDULE 1
PLEDGED SHARES


Entity Type
Issuer Name
Jurisdiction of Organization
Certificate No.
Certificate Date
No. of Shares/ Type of Shares
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




S 1-1

--------------------------------------------------------------------------------




SCHEDULE 2
COMPANIES
None.

S 2-1

--------------------------------------------------------------------------------




SCHEDULE 3
GRANTOR INFORMATION AND
LOCATION OF CHIEF EXECUTIVE OFFICE


Grantor's legal name: SUNPOWER CORPORATION
Grantor's address:    3939 North First Street
San Jose, California 95134
Telephone: (408) 240-5500
Facsimile: (408) 240-5400


Grantor's type of organization: Corporation


Grantor's jurisdiction of organization: Delaware


Grantor's Tax ID No.: 94-3008969


Grantor's State Organizational ID No.: 3808702





S 3-1

--------------------------------------------------------------------------------




SCHEDULE 4
TRANSFER RESTRICTIONS and
SHAREHOLDERS AGREEMENTS
None.



S 4-1